       Case 2:89-cr-00036-GW Document 111 Filed 01/25/21 Page 1 of 2 Page ID #:75




  1                                                            c~       ~              - ,;~;,. ;rr

  2
                                                                    JAN 7. 5 2021
  3
                                                            - -,.~~Ha~~ ,. , _.,.
 4                                                                                  __---_      - _ ys

 5

 6

                          UNITED STATES DISTRICT COURT
 s                       CENTRAL DISTRICT OF CALIFORNIA
 9

10 ~ UNITED STATES OF AMERICA,                       Case No.: C~~S—~~'
                                                                     !  ~~

11                          Plaintiff,

12              vs.                                  ORDER OF DETENTION AFTER HEARING
                                                       [Fed.R.Crim.P. 32.1(a)(6);
13                                                      18 U.S.C. 3143(a)]
       D ~'`it-a-~ ~-`t- ~2.-~ w~J
14
                            Defendant.
15

16

17

18            The defendant having been arrested in this District pursuant to

19     a    warrant   issued    by    the   United       States     District                 Court       for   the
20 ~JC.C~'~(—
            ~         ~'S'~ ~            for alleged violation(s) of the terms and
21     conditions of his/her [probation] [supervised release]; and

22 I          The   Court    having   conducted      a    detention hearing                       pursuant     to
23     Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. ~ 3143(a),

24            The Court finds that:

25     A.    (~ The defendant has not met his/her burden of establishing by

26            clear and convincing evidence that he/she is not likely to flee
27            if released under 18 U.S.C. § 3142(b) or (c)                               This finding is

28            based on    Con,-c~'t • r.0 'r` l'~t-~ Ot           d'`"'l     Y~~\a'~'~ T
     Case 2:89-cr-00036-GW Document 111 Filed 01/25/21 Page 2 of 2 Page ID #:76




 1

 2

 3

 4        and/or

 5   B.   (~     The defendant has not met his/her burden of establishing by

 6        clear and convincing evidence that he/she is not likely to pose

 7        a danger to the safety of any other person or the community if

 8        released under 18 U.S.C. § 3142(b) or (c).       This finding is based

 9        on :      C~~ ~bo-C.
10

11

12

13

14        IT THEREFORE IS ORDERED that the defendant be detained pending

15   the further revocation proceedings.

16

17   Dated:         ~'~-~ ~,a'~

18

19

20                                           UNITES STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28
